UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 11, 2012 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17541 02-0415170 (Commission File Number) (IRS Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 11, 2012, Presstek, Inc. announced that it expects to report revenue in the range of $29.2 million to $29.7 million for the fourth quarter of 2011. This would represent an increase of 8.5% to 10.4% from third quarter 2011 revenue. The Company had previously provided an outlook for the fourth quarter of 2011 indicating that revenue would be relatively stable with the third quarter 2011 revenue of $26.9 million. A copy of the press release containing this announcement is attached as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRESSTEK, INC. (Registrant) Date: January 17, 2012 /s/ James R. Van Horn James R. Van Horn Vice President, General Counsel and Secretary
